Citation Nr: 1507903	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-23 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from November 1975 to May 1980, and from February 1986 to July 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2013, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran has a combined 90 percent rating and meets the schedular criteria, per 38 C.F.R. § 4.16(a).  Thus, the issue is whether her service-connected disabilities preclude her from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in her claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

At her hearing, the Veteran testified that she is unemployable primarily due to her service-connected low back and psychiatric disabilities as well as nonservice-connected cervical spine/thoracic spine and carpal tunnel syndrome (CTS) disabilities.  However, she asserts that both her cervical/thoracic spine disability and CTS should be service-connected since she maintains that they are related to service.  In support, she refers to a February 2011 letter of a VA physician which states that she cannot work due to her cervical and lumbar spine disabilities.  In addition, a VA psychiatrist also submitted a letter stating that her psychiatric disability negatively impacts her ability to work.  A subsequent general medical VA examination report indicated that the Veteran was capable of employment, but the cervical/thoracic spine and CTS disabilities were not considered as they are not service-connected.

In light of the foregoing, the RO must consider if service connection is warranted for cervical/thoracic and CTS disabilities since the Veteran's claim for TDIU is impacted by the outcome of her claims for service connection.  The United States Court of Appeals for Veterans Claims (the Court) has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Veteran also testified that she had been treated by the Cincinnati VA facility so those records should be obtained.  In addition, she indicated that her low back and psychiatric disabilities had increased, so a new examination in that regard should be conducted.  Her statements can also be reasonably interpreted as increased rating claims. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Cincinnati VA facility.  

2.  Schedule the Veteran for a VA examination in the appropriate specialty to: (a) determine the nature and etiology of any current cervical/thoracic spine and CTS disabilities and (b) evaluate the current severity of the Veteran's service-connected low back disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  

(i)  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current cervical/thoracic spine and/or CTS disabilities had its clinical onset during service or is related to any in-service disease, event, or injury.  

(ii)  The examiner should also assess the nature, and extent of the Veteran's service-connected lumbosacral degenerative disc disease and facet arthropathy with lumbosacral stenosis.  All indicated tests and studies should be performed.  

The examiner should be requested to report the range of motion of the low back in degrees of arc.  The examiner should note that normal ranges of motion of the thoracolumbar spine for VA purposes are 0 to 90 degrees in flexion, 0 to 30 degrees in extension, 0 to 30 degrees in left and right lateral flexion, and 0 to 30 degrees in left and right rotation.  All findings and diagnoses should be reported in detail.  If the Veteran demonstrates limitation of motion, the examiner should be requested to specifically comment upon the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the veteran, results in functional loss.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning the thoracolumbar spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  

The existence of any ankylosis of the spine should also be identified.  

The examiner should also assess if the Veteran has any neurological manifestations to include sciatica as well as any bowel and bladder complaints.  If so, these neurological manifestations should be identified and the severity thereof described in detail.  If possible, the examiner should indicate whether the Veteran has had incapacitating episodes over the last 12 months, and, if so, the number of episodes and the duration of the episodes.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  The Veteran should be afforded a VA psychiatric disability to assess the nature, and extent of the Veteran's service-connected depressive disorder and panic disorder.  

4.  The RO should adjudicate the issues of service connection for cervical/thoracic and CTS disabilities and increased ratings for service-connected major depressive disorder with panic disorder, and lumbosacral degenerative disc disease and facet arthropathy with lumbosacral stenosis.  The Veteran should be notified of her procedural and appellate rights.  The Veteran and her representative should be notified that additional action is required for appellate review of any adverse decision.

5.  Then, after the above directives have been accomplished, obtain a VA medical opinion regarding the Veteran's employability.  The examiner should provide an opinion as to the impact the Veteran's service-connected disabilities alone have on the Veteran's employability (ability to engage in a substantially gainful occupation).  The Veteran's age and the effects of nonservice-connected disabilities cannot be factors for consideration in making the determination.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

7.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


